Exhibit 10.2

Amended and Restated

Stockholders’ Agreement



among

﻿

Peak Resorts, Inc.

and

the Stockholders named herein

﻿

dated as of


November 21, 2018 

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT

This Amended and Restated Stockholders’ Agreement (this “Agreement”), dated as
of
November 21, 2018, is entered into among Peak Resorts, Inc., a Missouri
corporation (the “Company”), Timothy D. Boyd, Stephen J. Mueller, and Richard K.
Deutsch, (each a “Management Stockholder” and collectively the “Management
Stockholders”), CAP 1 LLC, a Delaware limited liability company (the
“Investor”), and each other Person who after the date hereof acquires Equity
Securities (as defined below) of the Company and becomes a party to this
Agreement by executing a Joinder Agreement in accordance with this Agreement
(such Persons, collectively with the Investor and the Management Stockholders,
the “Stockholders”).

RECITALS

WHEREAS, the Stockholders entered into the Stockholders’ Agreement, dated as of
November 2, 2016 (the “Original Stockholders’ Agreement”), in connection with
the transactions contemplated by the Securities Purchase Agreement between the
Company and the Investor, dated as of November 2, 2016 (the “Securities Purchase
Agreement”);

WHEREAS, pursuant to the terms and conditions set forth in the Credit Agreement
by and among Snow Time Acquisition, Inc., Snow Time, Inc. and the Investor,
dated as of November 21, 2018 (the “Credit Agreement”), the Company has agreed
to issue to the Investor additional shares of the Company’s Series A Preferred
Shares (as defined below) and additional warrants to purchase Common Stock;

WHEREAS, as of the date hereof and after giving effect to the transactions
contemplated by the Credit Agreement, each Stockholder owns the percentage of
the issued and outstanding Common Stock and other Equity Securities as set forth
next to its name on the signature page hereto, and the Investor owns 40,000
Series A Preferred Shares and the Warrants (as defined below); and

WHEREAS, the Company and the Stockholders deem it in their best interests to
amend and restate the Original Stockholders’ Agreement and set forth in this
Agreement their respective rights and obligations in connection with the
Stockholders’ investment in the Company. 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Article I

Definitions

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in this Article I.  

“20.0% Beneficial Ownership Requirement” means that the Investor or its
Affiliates continue to beneficially own Equity Securities that represent, in the
aggregate and on a fully diluted, as-converted basis, at least 20.0% of the
issued and outstanding Equity Securities on a fully diluted, as-converted
basis.  For the avoidance of doubt, once the 20.0% Beneficial Ownership
Requirement is no longer satisfied, it cannot be satisfied at a later date.

“11.4% Beneficial Ownership Requirement” means that (a) at least 50.0% of the
Series A Preferred Shares held by the Investor as of the date of this Agreement
(subject to appropriate adjustments



 

--------------------------------------------------------------------------------

 

for stock splits, stock dividends and similar events that, by their nature,
increase or decrease the number of Series A Preferred Shares outstanding) are
issued and outstanding and (b) the Investor or its Affiliates continue to
beneficially own Equity Securities that represent, in the aggregate and on a
fully diluted, as-converted basis, at least 11.4% of the issued and outstanding
Equity Securities on a fully diluted, as-converted basis.  For the avoidance of
doubt, once the 11.4% Beneficial Ownership Requirement is no longer satisfied,
it cannot be satisfied at a later date.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such Person.  For purposes of this definition,
“control” of a Person means the power, direct or indirect, to direct or cause
the direction of the management and policies of such Person whether through
ownership of voting securities or ownership interests, including ownership by
trusts with substantially the same beneficial interests, by contract or
otherwise.  

“Agreement” has the meaning set forth in the preamble.

“Applicable Law” means all applicable provisions of (a) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations, declarations or orders of any Governmental
Authority, (b) any consents or approvals of any Governmental Authority and (c)
any orders, decisions, advisory or interpretative opinions, injunctions,
judgments, awards, decrees of, or agreements with, any Governmental Authority.

“Articles of Incorporation” means the articles of incorporation of the Company,
as filed with the Secretary of State of the State of Missouri and as amended,
modified, supplemented or restated from time to time.

“Board” means the board of directors of the Company. 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Missouri and New York are authorized or required to close.

“By-laws” means the by-laws of the Company, as amended, modified, supplemented
or restated from time to time. 

“Certificate of Designation” means the Certificate of Designation of the Series
A Convertible Preferred Stock.

“Change of Control” shall have the meaning set forth in the Certificate of
Designation. 

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any securities issued in respect thereof, or in substitution therefor, in
connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or similar
reorganization.

“Company” has the meaning set forth in the preamble. 

“Credit Agreement” has the meaning set forth in the preamble.

“Director” means a member of the Board. 





3

--------------------------------------------------------------------------------

 

“Director Qualification Standards” means (a) any requirements generally
applicable to all of the Directors (and not, for the avoidance of doubt,
requirements applicable to a director fulfilling a particular function)
regarding service as a Director of the Company under Applicable Law or the rules
and regulations of NASDAQ and (b) any additional qualification standards
generally applicable to all Directors (and not, for the avoidance of doubt,
requirements applicable to a director fulfilling a particular function)
established by the Board or the Nominating Committee for eligibility of
individuals to serve as Directors. 

“Equity Securities” means any and all shares of Common Stock and any securities
of the Company convertible into, or exchangeable or exercisable for, such
shares, and options, warrants or other rights to acquire such shares, which
specifically includes the Series A Preferred Shares and the Warrants.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect at the time. 

“Exercise Period” has the meaning set forth in Section 3.05(c).  

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Investor” has the meaning set forth in the preamble.

“Investor Director” has the meaning set forth in Section 2.01(c).  

“Investor Nominee” has the meaning set forth in Section 2.01(a).  

“Investor Notice” has the meaning set forth in Section 3.04(b).  

“Issuance Notice” has the meaning set forth in Section 3.05(b).  

“Joinder Agreement” means the joinder agreement in form and substance of Exhibit
A attached hereto.

“Judgment” means any judgment, writ, stipulation, award, injunction,
determination, order or decree of any Governmental Authority. 

“Lien” means any lien, claim, charge, mortgage, pledge, security interest,
option, preferential arrangement, right of first offer, encumbrance or other
restriction or limitation of any nature whatsoever.

“Management Stockholders” has the meaning set forth in the preamble.

“New Securities” means any new Equity Securities that the Company may from time
to time propose to issue or sell, excluding (a) the Warrants and any Common
Stock issued pursuant to the exercise thereof, (b) the Series A Preferred Shares
and any Common Stock issued pursuant to the conversion thereof, (c) Equity
Securities issued or issuable to officers, directors or employees of, or
consultants to, the Company pursuant to any equity incentive program or
agreement approved by the Board, (d) Equity Securities issued in connection with
any adjustment pursuant to Section 8.06 of the Certificate of Designation and
similar provisions set forth in the Warrants, (e) Equity Securities issued to



4

--------------------------------------------------------------------------------

 

Persons with which the Company has business relationships, including under
equipment leasing arrangements, bank or other institutional loans, acquisitions
of companies or resorts or other arrangements or transactions wherein the
principal purpose of the issuance of such Equity Securities is for non-equity
financing purposes, provided that such issuance is approved by the Board and (f)
the issuance of Common Stock in connection with any stock split, combination,
dividend, distribution, reclassification, exchange or substitution.

“Nominating Committee” means the Nominating and Corporate Governance Committee
of the Board or any successor committee thereto.

“Offered Shares” has the meaning set forth in Section 3.02(a).  

“Organizational Documents” means the By-laws, the Articles of Incorporation and
the Certificate of Designation.

“Original Stockholders’ Agreement” has the meaning set forth in the preamble.

“Permitted Liens” means, with respect to any Management Stockholder, any Lien
representing a pledge of any Equity Securities that secures such Management
Stockholder’s obligations under a personal loan.

“Permitted Transferee” means with respect to any Stockholder, any Affiliate of
such Stockholder or the Company.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Proposed Transferee” has the meaning set forth in Section 3.03(a).  

“Public Sale” means a public sale of Common Stock by a Stockholder on a Trading
Market.

“Registration Rights Agreements” means that certain Registration Rights
Agreement, dated as of November 2, 2016, and that certain Registration Rights
Agreement, dated as of the date hereof, each by and among the Company and the
Investor, as each such agreement may be amended, modified, supplemented or
restated in accordance with its terms.

“ROFO Acceptance” has the meaning set forth in Section 3.02(d).  

“ROFO Acceptance Period” has the meaning set forth in Section 3.02(d).  

“ROFO Notice Period” has the meaning set forth in Section 3.02(c).  

“ROFO Offer” has the meaning set forth in Section 3.02(c).  

“ROFR Notice” has the meaning set forth in Section 3.04(d).  

“ROFR Notice Period” has the meaning set forth in Section 3.04(d).  

“Sale Notice” has the meaning set forth in Section 3.03(b).  

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect at the time.





5

--------------------------------------------------------------------------------

 

“Securities Purchase Agreement” has the meaning set forth in the preamble.

“Selling Stockholder” has the meaning set forth in Section 3.03(a).  

“Series A Preferred Shares” means the Series A Cumulative Convertible Preferred
Stock, par value $0.01 per share, of the Company.

 “Stockholders” has the meaning set forth in the preamble.

“Subsidiary” means with respect to any Person, any other Person of which a
majority of the outstanding shares or other equity interests having the power to
vote for directors or comparable managers are owned, directly or indirectly, by
the first Person.

“Tag-along Notice” has the meaning set forth in Section 3.03(c).  

“Tag-along Period” has the meaning set forth in Section 3.03(c).  

“Tag-along Sale” has the meaning set forth in Section 3.03(a).  

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).

“Transfer” means to, directly or indirectly, sell, transfer, assign or similarly
dispose of, either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment or similar disposition of, any Equity Interest owned by a Person or
any interest (including a beneficial interest) in any Equity Interest owned by a
Person.  A “Transfer” specifically excludes any pledge, encumbrance or
hypothecation of any Equity Interest owned by a Person or any interest
(including a beneficial interest) in any Equity Interest owned by a Person but
specifically includes any subsequent transfer, assignment or disposition
pursuant to the exercise of any creditor’s rights with respect to any such
pledge, encumbrance or hypothecation.

“Voting Agreement” means that certain Amended and Restated Voting Agreement,
dated as of the date hereof, by and among the Company, the Investor and certain
other stockholders, as such agreement may be amended, modified, supplemented or
restated in accordance with its terms.

“Warrants” means the followings warrants issued by the Company:  Warrant
Certificate No. 1dated as of November 2, 2016 exercisable for 1,538,462 shares
of Common Stock at an exercise price of $6.50 per share; Warrant Certificate No.
2 dated as of November 2, 2016 exercisable for 625,000 shares of Common Stock at
an exercise price of $8.00 per share; Warrant Certificate No. 3 dated as of
November 2, 2016 exercisable for 555,556 shares of Common Stock at an exercise
price of $9.00 per share; Warrant Certificate No. 4 dated as of November 21,
2018 exercisable for 1,538,462 shares of Common Stock at an exercise price of
$6.50 per share; Warrant Certificate No. 5 dated as of
November 21, 2018 exercisable for 625,000 shares of Common Stock at an exercise
price of $8.00 per share; Warrant Certificate No. 6 dated as of November 21,
2018 exercisable for 555,556 shares of Common Stock at an exercise price of
$9.00 per share; Warrant Certificate No. 7 dated as of
November 21, 2018 exercisable for 1,750,000 shares of Common Stock at an
exercise price of $10.00 per share; and the Additional Warrant, as defined in
the Credit Agreement, exercisable for 666,667 shares of Common Stock at an
exercise price of $7.50 per share, as may be issued pursuant to Section 2.08 of
the Credit Agreement.



6

--------------------------------------------------------------------------------

 

Article II
Nomination and Voting

Investor Director; Observer

. 

(a) For so long as the 20.0% Beneficial Ownership Requirement is satisfied, the
Investor shall be entitled to designate for nomination one (1) nominee of the
Board, subject to such Person’s satisfaction of the Director Qualification
Standards, the provisions of Section 2.03 and the recommendation of the
Nominating Committee, which recommendation shall not be unreasonably withheld,
conditioned or delayed, (such person, the “Investor Nominee”). 

(b) In the event that the Investor nominates an Investor Nominee, the Company
shall  include the Investor Nominee in its slate of nominees for election to the
Board at each annual or special meeting of the stockholders of the Company at
which Directors are to be elected and at which such Investor Nominee’s seat is
subject to election and  recommend that the Company’s stockholders vote in favor
of the election of such Investor Nominee at any such annual or special meeting
of the Company’s stockholders, subject to the Directors’ fiduciary duties.  The
Company and the Board shall take all reasonably necessary actions to ensure
that, at all times when the Investor Nominee is eligible to be appointed or
nominated, there are sufficient vacancies on the Board to permit the election of
the Investor Nominee as a Director.  For the avoidance of doubt, the Investor
shall not be required to comply with the advance notice provisions generally
applicable to the nomination of Directors set forth in the By-laws so long as
the Investor provides reasonable advance notice to the Company of the Investor
Nominee prior to the mailing of the proxy statement by the Company. 

(c) If an Investor Nominee then serving as a Director, if any, (the “Investor
Director”) ceases to serve on the Board for any reason (other than pursuant to
Section 2.02) during his or her term (until such time as the 20.0% Beneficial
Ownership Requirement is not satisfied), the vacancy created thereby shall be
filled, and the Company shall cause the Board to fill such vacancy, with a new
Investor Nominee.

(d) In the absence of any nomination from the Investor at a time when it has the
right to nominate a director as specified above, the Investor Director
previously nominated by the Investor and then serving (if any) shall be the
Investor Nominee (subject to the satisfaction of the qualification requirements
for an Investor Nominee set forth herein).

Termination of Investor Board Rights

.  If at any time the 20.0% Beneficial Ownership Requirement is not satisfied,
then the Investor Director shall immediately resign, and the Investor shall
cause such Investor Director to immediately resign, from his or her position as
a Director effective as of the receipt of such notice. 

Director Qualifications

.  Notwithstanding anything to the contrary in this Agreement, the Investor
agrees that, prior to and as a condition to the nomination and election of any
Investor Nominee:

(e) such Investor Nominee shall have satisfied the Director Qualification
Standards; provided that:

(i) no Investor Nominee shall be eligible to serve on the Board if he or she has
been involved in any of the events enumerated under Item 2(d) or (e) of Schedule
13D under the Exchange Act or Item 401(f) of Regulation S-K under the Securities
Act (to the extent material to his or her ability or integrity to serve as a
Director), is subject to any Judgment prohibiting service as a director



7

--------------------------------------------------------------------------------

 

of any public company, or is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act except for a
disqualification event covered by Rule 506(d)(2) or (d)(3) and 

(ii) if any Investor Nominee shall fail to satisfy the Director Qualification
Standards or the requirements of the preceding clause (i), the Investor agrees
that such Investor Nominee shall not be nominated or elected to the Board, and
neither the Company nor any Stockholder shall have any obligation to recommend,
support or vote for such Investor Nominee’s nomination or election, 

(f) each Investor Nominee shall (and the Investor shall cause each Investor
Nominee to) make himself or herself reasonably available for an interview and to
consent to such customary reference and background checks as the Nominating
Committee may reasonably request to determine such Investor Nominee’s
eligibility to serve as a Director and compliance with the Director
Qualification Standards and 

(g) each Investor Nominee must provide to the Company: 

(i) all information reasonably requested by the Company that is required to be
or is customarily disclosed for Directors, candidates for Directors and their
respective Affiliates in a proxy statement or other filings in accordance with
Applicable Law, any NASDAQ rules or listing standards or the Articles of
Incorporation, By-laws or any corporate governance guidelines adopted from time
to time by the Company provided that no such guidelines shall unreasonably or
intentionally restrict the Investor’s rights under this Article II,  in each
case, relating to such Investor Nominee’s nomination or election, as applicable,
as a Director; and 

(ii) all information reasonably requested by the Company in connection with
assessing eligibility under the Director Qualification Standards relating to
such Investor Nominee’s nomination or election, as applicable, as a Director. 

For the avoidance of doubt, if any Investor Nominee fails to meet the criteria
for nomination and election set forth in this Article II, the Investor shall
have the right to nominate a replacement Investor Nominee so long as doing so
would not necessitate an amendment to the Company’s proxy statement for the
special or annual meeting of stockholders at which such original Investor
Nominee would have stood for election.

If at any time an Investor Director ceases to satisfy the criteria set forth in
Section 2.03(a) above, then the Investor Director shall immediately resign, and
the Investor shall cause such Investor Director to immediately resign, from his
or her position as a Director effective as of the receipt of such notice,
whereupon the Investor, provided the 20.0% Beneficial Ownership Requirement is
satisfied, shall have the right to nominate an Investor Nominee for such
vacancy.

Article III

Transfer of Interests

General Restrictions on Transfer

.

(a) Except as permitted pursuant to Section 3.01(b), or in accordance with the
procedures described in Section 3.02 or Section 3.03, each Stockholder agrees
that he or it will not, directly or indirectly, voluntarily or involuntarily,
Transfer any of his or her Equity Securities. 



8

--------------------------------------------------------------------------------

 

(b) The provisions of Section 3.01(a), shall not apply to any of the following
Transfers by any Stockholder of any of his or her Equity Securities:

(i) to a Permitted Transferee;

(ii) pursuant to a Public Sale;

(iii) pursuant to a merger, consolidation or other business combination of the
Company; or

(iv) with respect to the Investor, with the prior written consent of the
Company, which shall not be unreasonably withheld.

(c) In addition to any legends required by Applicable Law, each certificate
representing any Equity Securities issued to the Stockholders after the date
hereof shall bear a legend substantially in the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDERS’
AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY).  NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF SUCH STOCKHOLDERS’ AGREEMENT AND (A) PURSUANT TO A
REGISTRATION STATEMENT EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER.  THE HOLDER OF
THIS CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL
OF THE PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT.”

(d) Unless the transferee is the Company, prior to consummation of any Transfer
by a Management Stockholder of any of his or her Equity Securities  to a
Permitted Transferee or in accordance with Section 3.02,  Section 3.03 or
Section 3.04, such Stockholder shall cause the transferee thereof to execute and
deliver to the Stockholders and the Company a Joinder Agreement and agree to be
bound by the terms and conditions of this Agreement.  Upon any Transfer by a
Management Stockholder of any of his or its Equity Securities  to a Permitted
Transferee or in accordance with Section 3.02,  Section 3.03 or Section 3.04,
the transferee thereof (unless such transferee is the Company) shall be
substituted for, and shall assume all the rights and obligations under this
Agreement of, the transferor thereof.  Upon a Transfer of Equity Securities
pursuant to Section 3.01(b)(ii) or (iii), such Equity Securities shall
thereafter not be subject to the rights or obligations of this Agreement, and
such transferee shall not be required to or permitted to execute a Joinder
Agreement.  Notwithstanding the foregoing, no transferee of all or any portion
of the Series A Preferred Shares or the Warrants (other than a transferee who is
an Affiliate of the Investor) shall have the right to exercise any of the rights
of the Investor set forth in Article II,  Section 3.02,  Section 3.03,
 Section 3.05 and Article IV; any transferee who is an Affiliate of the Investor
shall have the right to exercise the rights of the Investor set forth in
Article II,  Section 3.02,  Section 3.03,  Section 3.05 and Article IV, provided
that such transferee executes and delivers to the Stockholders and the Company a
Joinder Agreement and agrees to be bound by the terms and conditions of this
Agreement.  Any subsequent Transfers of the Series A Preferred Shares or the
Warrants shall be subject to this Article III.



9

--------------------------------------------------------------------------------

 

(e) Any Transfer or attempted Transfer of any Equity Securities in violation of
this Agreement shall be null and void, no such Transfer shall be recorded on the
Company’s books and the purported transferee in any such Transfer shall not be
treated (and the purported transferor shall continue be treated) as the owner of
such Equity Securities for all purposes of this Agreement.

Right of First Offer

.

(f) Any Management Stockholder wishing to Transfer Equity Securities (other than
a Transfer in accordance with Section 3.01(b)) must inform the Investor of such
intent in writing specifying the number of Equity Securities (the “Offered
Shares”) it intends to Transfer. 

(g) By delivering such written notice of intent, the Management Stockholder
represents and warrants to the Investor that  the Management Stockholder has
(and will have on the closing date of any purchase of such Offered Shares by the
Investor pursuant to this Section 3.02) full right, title and interest in and to
the Offered Shares,  the Management Stockholder has (and will have on the
closing date of any purchase of such Offered Shares by the Investor pursuant to
this Section 3.02) all the necessary power and authority and has taken all
necessary action to sell such Offered Shares as contemplated by this
Section 3.02, and  the Offered Shares are (and will be on the closing date of
any purchase of such Offered Shares by the Investor pursuant to this
Section 3.02) free and clear of any and all Liens other than those arising as a
result of or under the terms of this Agreement and the Voting Agreement and
other than Permitted Liens, which shall, as of the closing date of any purchase
of such Offered Shares by the Investor pursuant to this Section 3.02 be released
by the holder thereof.

(h) Upon receipt of such written notice of intent, the Investor shall have the
right to offer to purchase all (but not less than all) of the Offered Shares by
delivering a written notice (a “ROFO Offer”) to the Management Stockholder
stating that it offers to purchase such Offered Shares on the terms and
conditions (including price) specified therein.  Any ROFO Offer so delivered on
or before the date that is 15 Business Days after receipt by the Investor of
such written notice of intent (the “ROFO Notice Period”) shall be binding upon
delivery and irrevocable by the Investor.

(i) Upon receipt of any ROFO Offer, the Management Stockholder shall have the
right to accept the offer set forth therein by delivering a written acceptance
(the “ROFO Acceptance”) of the ROFO Offer to the Investor on or before the date
that is 15 Business Days after receipt by the Management Stockholder of the ROFO
Offer (the “ROFO Acceptance Period”).  Any ROFO Acceptance so delivered on or
before the expiration of the ROFO Acceptance Period shall constitute a binding
agreement of the Management Stockholder to sell and the Investor to purchase,
the Offered Shares on the terms and conditions set forth in the ROFO Offer.  Any
such sale shall be consummated on the 5th Business Day after receipt by the
Investor of the ROFO Acceptance, or as otherwise agreed between the Management
Stockholder and Investor.

(j) If the Investor does not deliver a ROFO Offer during the ROFO Notice Period
it shall be deemed to have waived all of its rights to purchase the Offered
Shares under this Section 3.02, and the Management Stockholder shall thereafter
be free to market and Transfer on or before the date that is 60 Business Days
after the expiration of such ROFO Notice Period the Offered Shares, subject to
the provisions of Section 3.03, to any Person.  If the Management Stockholder
does not so Transfer the Offered Shares on or before the date that is 60
Business Days after the expiration of such ROFO Notice Period, the rights
provided hereunder shall be deemed to be revived and the Offered Shares shall
not be offered to any person unless the Management Stockholder again complies
with this Section 3.02.

(k) If the Investor does deliver a ROFO Offer in accordance with this
Section 3.02, and the Management Stockholder does not deliver a ROFO Acceptance
prior to the expiration of the



10

--------------------------------------------------------------------------------

 

ROFO Acceptance Period, the Management Stockholder may, during the 60 Business
Day period following the expiration of the ROFO Acceptance Period, subject to
the provisions of Section 3.03, market and Transfer all of the Offered Shares to
any Person on terms and conditions no more favorable to such Person than those
set forth in the ROFO Offer.  If the Management Stockholder does not Transfer
the Offered Shares within such period, the rights provided hereunder shall be
deemed to be revived and the Offered Shares shall not be offered for Transfer to
any Person unless the Management Stockholder again complies with this
Section 3.02.

(l) Each Management Stockholder participating in a sale contemplated by this
Section 3.02 shall take all actions as may be reasonably necessary to consummate
the sale contemplated by this Section 3.02 including, without limitation,
entering into agreements and delivering certificates and instruments and
consents as may be deemed necessary or appropriate.

(m) At the closing of any sale and purchase pursuant to this Section 3.02, the
Management Stockholder shall deliver to the Investor a certificate or
certificates representing the Offered Shares to be sold (if any), accompanied by
stock powers with signatures guaranteed and all necessary stock transfer taxes
paid and stamps affixed, if necessary, against receipt of the purchase price
therefor from the Investor by certified or official bank check or by wire
transfer of immediately available funds.

Tag-along Rights

.

(n) If at any time a Management Stockholder (a “Selling Stockholder”), proposes
to Transfer any shares of his or her Common Stock (other than a Transfer in
accordance with Section 3.01(b)) to a any Person (the “Proposed Transferee”),
the Investor shall be permitted to participate in such Transfer (a “Tag-along
Sale”) on the terms and conditions set forth in this Section 3.03. 

(o) Prior to the consummation of any such Transfer of Common Stock described in
Section 3.03(a), the Selling Stockholder shall deliver to the Investor a written
notice (a “Sale Notice”) of the proposed Tag-along Sale subject to this
Section 3.03 no later than 10 Business Days prior to the closing date of the
Tag-along Sale.  The Sale Notice shall make reference to the Investor’s rights
hereunder and shall describe in reasonable detail:

(i) the aggregate number of shares of Common Stock the Proposed Transferee has
proposed to transfer;

(ii) the identity of the Proposed Transferee;

(iii) the proposed date, time and location of the closing of the Tag-along Sale;

(iv) the per share purchase price and the other material terms and conditions of
the Transfer, including a description of any non-cash consideration in
sufficient detail to permit the valuation thereof; and

(v) a copy of any form of agreement proposed to be executed in connection
therewith.

(p) The Investor shall exercise its right to participate in a Transfer of Common
Stock by the Selling Stockholder subject to this Section 3.03 by delivering to
the Selling Stockholder a written notice (a “Tag-along Notice”) stating its
election to do so and specifying the number of shares of Common Stock to be
Transferred by it no later than five Business Days after receipt of the Sale
Notice



11

--------------------------------------------------------------------------------

 

(the “Tag-along Period”).  The offer of the Investor set forth in a Tag-along
Notice shall be irrevocable and the Investor shall be bound and obligated to
Transfer in the proposed Transfer on the terms and conditions set forth in this
Section 3.03.  The Selling Stockholder and the Investor shall have the right to
Transfer in a Transfer subject to this Section 3.03 the number of shares of
Common Stock equal to the product of (x) the aggregate number of shares of
Common Stock the Proposed Transferee proposes to buy as stated in the Sale
Notice and (y) a fraction (A) the numerator of which is equal to the number of
shares of Common Stock then held by the Selling Stockholder or the Investor, as
the case may be, and (B) the denominator of which is equal to the number of
shares of Common Stock then held by the Selling Stockholder and the Investor.

(q) If the Investor does not deliver a Tag-along Notice in compliance with
Section 3.03(c) above it shall be deemed to have waived all of its rights to
participate in such Transfer, and the Selling Stockholder shall thereafter be
free, subject to the provisions of Section 3.03(i) to Transfer to the Proposed
Transferee its shares of Common Stock at a per share price that is no greater
than the per share price set forth in the Sale Notice and on other terms and
conditions which are not materially more favorable to the Selling Stockholder
than those set forth in the Sale Notice.

(r) The Investor participating in a Transfer pursuant to this Section 3.03 shall
receive the same consideration per share as the Selling Stockholder.

(s) The Investor shall make or provide the same representations, warranties,
covenants, indemnities and agreements as the Selling Stockholder makes or
provides in connection with the Tag-along Sale (except that in the case of
representations, warranties, covenants, indemnities and agreements pertaining
specifically to the Selling Stockholder, the Investor shall make the comparable
representations, warranties, covenants, indemnities and agreements pertaining
specifically to itself); provided, that all representations, warranties,
covenants and indemnities shall be made by the Selling Stockholder and the
Investor severally and not jointly and any indemnification obligation in respect
of breaches of representations and warranties shall be pro rata based on the
consideration received by the Selling Stockholder and the Investor, in each case
in an amount not to exceed the aggregate proceeds received by the Selling
Stockholder and the Investor in connection with any Tag-along Sale.

(t) Each of the Selling Stockholder and the Investor shall be responsible for
its own fees and expenses incurred in connection with a Tag-along Sale.

(u) The Investor shall take all actions as may be reasonably necessary to
consummate the Tag-along Sale, including entering into agreements and delivering
certificates and instruments, in each case consistent with the agreements being
entered into and the certificates being delivered by the Selling Stockholder.

(v) The Selling Stockholder shall have 60 Business Days following the expiration
of the Tag-along Period in which to Transfer the shares of Common Stock
described in the Sale Notice, at a per share price that is no greater than the
per share price set forth in the Sale Notice and on other terms and conditions
which are not materially more favorable to the Selling Stockholder than those
set forth in the Sale Notice.  If at the end of such 60 Business Day period, the
Selling Stockholder has not completed such Transfer, the Selling Stockholder may
not then effect a Transfer of Common Stock without again fully complying with
the provisions of this Section 3.03.

(w) If the Selling Stockholder Transfers to the Proposed Transferee any of its
shares of Common Stock in breach of this Section 3.03, then the Investor shall
have the right to Transfer to the Selling Stockholder, and the Selling
Stockholder undertakes to purchase from the Investor, the number of shares of
Common Stock that such Investor would have had the right to Transfer to the
Proposed



12

--------------------------------------------------------------------------------

 

Transferee pursuant to this Section 3.03, for a per share amount and form of
consideration and upon the terms and conditions on which the Proposed Transferee
bought such Common Stock from the Selling Stockholder, but without indemnity
being granted by the Investor to the Selling Stockholder; provided, that,
nothing contained in this Section 3.03 shall preclude any Stockholder from
seeking alternative remedies against such Selling Stockholder as a result of its
breach of this Section 3.03.  The Selling Stockholder shall also reimburse the
Investor for any and all reasonable and documented out-of-pocket fees and
expenses, including reasonable legal fees and expenses, incurred pursuant to the
enforcement of the Investor’s rights pursuant to this subsection (j).

Right of First Refusal

. 

(x) If at any time the Investor desires to Transfer, other than pursuant to
Section 3.01(b)(i),  (ii) and (iii), all or any portion of the Series A
Preferred Shares and/or Warrants (the “Investor Offered Shares”), then the
Investor must first make an offering of the Investor Offered Shares to the
Company in accordance with the provisions of this Section 3.04.  This
Section 3.04 shall apply notwithstanding any consent provided by the Company
pursuant to Section 3.01(b)(iv) unless such consent includes a waiver of the
rights set forth in this Section 3.04.

(y) The Investor shall, within three Business Days of receipt of any offer to
purchase all or any portion of the Series A Preferred Shares and/or Warrants
(other than an offer with respect to a Transfer to be made under
Section 3.01(b)(i),  (ii) and (iii) give written notice to the Company (the
“Investor Notice”) stating that it has received such offer and specifying:

(i) the number of Investor Offered Shares to be Transferred by the Investor;

(ii) the identity of the transferee;

(iii) the per share purchase price and the other material terms and conditions
of such Transfer, including a description of any non-cash consideration in
sufficient detail to permit the valuation thereof; and

(iv) the proposed date, time and location of the closing of such Transfer, which
shall not be less than 15 Business Days from the date of the Investor Notice.

(z) By delivering the Investor Notice, the Investor represents and warrants to
the Company that:   the Investor has (and will have on the closing date of any
Transfer of such Investor Offered Shares to  the Company pursuant to this
Section 3.04) full right, title and interest in and to the Investor Offered
Shares,  the Investor has (and will have on the closing date of any Transfer of
such Investor Offered Shares to the Company pursuant to this Section 3.04) all
the necessary power and authority and has taken all necessary action to sell
such Investor Offered Shares as contemplated by this Section 3.04, and  the
Investor Offered Shares are (and will be on the closing date of any Transfer of
such Investor Offered Shares to the Company pursuant to this Section 3.04) free
and clear of any and all Liens other than those arising as a result of or under
the terms of this Agreement, the Voting Agreement and the Registration Rights
Agreements or any Liens which as of the closing of any Investor Offered Shares
purchased by the Company will be released.

(aa) Upon receipt of the Investor Notice, the Company shall have ten Business
Days (the “ROFR Notice Period”) to elect to purchase all (and not less than all)
of the Investor Offered Shares by delivering a written notice (a “ROFR Notice”)
to the Investor stating that it offers to purchase such Investor Offered Shares
on the same terms specified in the Investor Notice.  Any ROFR Notice shall be
binding upon delivery and irrevocable by the Company. 



13

--------------------------------------------------------------------------------

 

(bb) If the Company does not deliver a ROFR Notice in accordance with
Section 3.04(d), the Investor may, during the 60 Business Day period immediately
following the expiration of the ROFR Notice Period Transfer all of the Investor
Offered Shares to the transferee identified in the Investor Notice on terms and
conditions no more favorable to such transferee than those set forth in the
Investor Notice.  If the Investor does not transfer the Investor Offered Shares
within such period, the rights provided hereunder shall be deemed to be revived
and the Investor Offered Shares shall not be Transferred to the transferee
unless the Investor sends a new Investor Notice in accordance with, and
otherwise complies with, this Section 3.04.

(cc) The Investor shall take all actions as may be reasonably necessary to
consummate the Transfer contemplated by this Section 3.04, including entering
into agreements and delivering certificates and instruments and consents as may
be deemed necessary or appropriate.

(dd) At the closing of any Transfer pursuant to this Section 3.04, the Investor
shall deliver to the Company the certificate or certificates representing the
Investor Offered Shares to be sold (if any), accompanied by stock powers and all
necessary stock transfer taxes paid and stamps affixed, if necessary, against
receipt of the purchase price therefor from the Company by certified or official
bank check or by wire transfer of immediately available funds.  Any such closing
shall take place not more than 60 days after delivery by the Company of the ROFR
Notice to the Investor.

Pre-emptive Right

.

(ee) For so long as the 11.4% Beneficial Ownership Requirement is satisfied, the
Company hereby grants to the Investor the right to purchase its pro rata portion
of any New Securities.

(ff) The Company shall give written notice (an “Issuance Notice”) of any
proposed issuance or sale of New Securities to the Investor within three
Business Days following any meeting of the Board at which any such issuance or
sale is approved.  The Issuance Notice shall set forth the material terms and
conditions of the proposed issuance, including:

(i) the number of New Securities proposed to be issued and the percentage of the
Company’s outstanding Common Stock, on a fully diluted basis, that such issuance
would represent;

(ii) the proposed issuance date, which shall be at least 20 Business Days from
the date of the Issuance Notice; and

(iii) the proposed purchase price per share.

(gg) The Investor shall for a period of 15 Business Days following the receipt
of an Issuance Notice (the “Exercise Period”) have the right to elect
irrevocably to purchase, at the purchase price set forth in the Issuance Notice,
the amount of New Securities equal to the product of (x) the total number of New
Securities to be issued by the Company on the issuance date and (y) a fraction
determined by dividing (A) the number of shares of Common Stock (on a fully
diluted, as-converted basis) owned by the Investor immediately prior to such
issuance by (B) the total number of shares of Common Stock outstanding (on a
fully diluted, as-converted basis) on such date immediately prior to such
issuance by delivering a written notice to the Company.  The Investor’s election
to purchase New Securities shall be binding and irrevocable.



14

--------------------------------------------------------------------------------

 

(hh) No later than five Business Days following the expiration of the Exercise
Period, the Company shall issue and sell to the Investor the number of New
Securities that the Investor has agreed to purchase.

(ii) Upon the consummation of the issuance of any New Securities in accordance
with this Section 3.05, the Company shall deliver to the Investor certificates
(if any) evidencing the New Securities, which New Securities shall be issued
free and clear of any Liens (other than those arising hereunder and the Voting
Agreement and those attributable to the actions of the Investor), and the
Company shall represent and warrant to the Investor that such New Securities
shall be, upon issuance thereof to the Investor and after payment therefor, duly
authorized, validly issued, fully paid and non-assessable.  The Investor shall
deliver to the Company the purchase price for the New Securities purchased by it
by wire transfer of immediately available funds.  Each party to the purchase and
sale of New Securities shall take all such other actions as may be reasonably
necessary to consummate the purchase and sale.

Article IV

Approval Rights

Approval Rights

.  For so long as the 11.4% Beneficial Ownership Requirement is satisfied,
without the affirmative vote (or written consent as permitted by Applicable Law
and the Organizational Documents of the Company) of the Investor, the Company
shall not:

(a) materially modify or change the nature of the business of the Company or any
Subsidiary thereof such that its business is devoted to any business other than
the business of owning, operating and managing ski resorts in the United States;

(b) acquire or dispose of, or cause a Subsidiary of the Company to acquire or
dispose of, after the date hereof (whether pursuant to merger, purchase or sale
of capital stock, property or assets or otherwise), any resorts, assets or
properties for aggregate consideration (including the direct or indirect
assumption of liabilities) equal to or greater than thirty percent (30%) of the
enterprise value of the Company and its Subsidiaries as of the most recent
month-end prior to such acquisition or disposal, as reflected on the most recent
consolidated balance sheet of the Company prepared in accordance with generally
accepted accounting principles consistently applied; or 

(c) agree or commit to do any of the foregoing.

For purposes of the foregoing, enterprise value means (x) the average of the
market capitalization of the Company for the immediately prior 20 trading day
period ending on the last day of such month plus (y) aggregate outstanding
indebtedness and preferred stock of the Company and its Subsidiaries on the last
day of such month minus (z) aggregate cash of the Company and its Subsidiaries
on the last day of such month. 

Notwithstanding the foregoing, the Investor shall not be entitled to exercise
the foregoing special voting rights (but shall have any voting rights conveyed
by Section 6.01 of the Certificate of Designation with respect to any related
stockholder vote) with respect to any Change of Control.



15

--------------------------------------------------------------------------------

 

Article V

Representations and Warranties

Representations and Warranties

.  Each Stockholder, severally and not jointly, represents and warrants to each
other Stockholder and the Company that:

(a) Such Stockholder has the capacity or full corporate power and authority, as
applicable to execute and deliver this Agreement, to perform his or its
obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement, the performance of his or
its obligations hereunder and the consummation of the transactions contemplated
hereby have been duly authorized by all requisite corporate action of such
Stockholder.  Such Stockholder has duly executed and delivered this Agreement.

(b) This Agreement constitutes the legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).  The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby, require no action by or in respect of, or
filing with, any Governmental Authority.

(c) The execution, delivery and performance by such Stockholder of this
Agreement and the consummation of the transactions contemplated hereby do not
(i) conflict with or result in any violation or breach of any provision of any
of the organizational documents of such Stockholder, as applicable, (ii)
conflict with or result in any violation or breach of any provision of any
Applicable Law, or (iii) require any consent or other action by any Person under
any provision of any material agreement or other instrument to which the
Stockholder is a party.

(d) Except for this Agreement, the Voting Agreement, the Registration Rights
Agreements and any documents evidencing or governing Permitted Liens, such
Stockholder has not entered into or agreed to be bound by any other agreements
or arrangements of any kind with any other party with respect to the Common
Stock, including agreements or arrangements with respect to the acquisition or
disposition of the Common Stock or any interest therein or the voting of the
Common Stock (whether or not such agreements and arrangements are with the
Company or any other Stockholder).

Article VI

Term and Termination

Termination

.  This Agreement shall terminate upon the earliest of:

(a) the date on which none of the Stockholders holds any Equity Securities;

(b) the dissolution, liquidation, or winding up of the Company;

(c) a Change of Control; or

(d) the unanimous agreement of the Stockholders.



16

--------------------------------------------------------------------------------

 

Effect of Termination

.

(e) The termination of this Agreement shall terminate all further rights and
obligations of the Stockholders and the Company under this Agreement except that
such termination shall not effect:

(i) the existence of the Company;

(ii) the obligation of any Party to pay any amounts arising on or prior to the
date of termination or any prior breach by such party of its obligations
hereunder;

(iii) the rights which any Stockholder may have by operation of law as a
stockholder of the Company; or

(iv) the rights contained herein which, by their terms are intended to survive
termination of this Agreement.

(f) The following provisions shall survive the termination of this Agreement:
this Section 6.02 and Article VII. 

Article VII

Miscellaneous

Expenses

.  Except as otherwise expressly provided herein, all costs and expenses,
including fees and disbursements of counsel, financial advisors and accountants,
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such costs and expenses.

Release of Liability

.  In the event any Stockholder shall Transfer all of the Equity Securities held
by such Stockholder in compliance with the provisions of this Agreement without
retaining any interest therein, then such Stockholder shall cease to be a party
to this Agreement and shall be relieved and have no further liability arising
hereunder for events occurring from and after the date of such Transfer;
provided that with respect to such Transfer the transferee thereof shall have
executed and delivered to the Stockholders and the Company a Joinder Agreement
to the extent required by Section 3.01(d).

Notices

.  All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given  when delivered by hand (with written confirmation of receipt),  when
received by the addressee if sent by a nationally recognized overnight courier
(receipt requested),  on the date sent by facsimile or email of a PDF document
(with confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient, or  on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid.  Such communications
must be sent to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 7.03):

﻿

 

If to Timothy D. Boyd:

17406 Hidden Valley Dr.

﻿

Wildwood, MO. 63038

﻿

Email: timboyd@skihv.com

﻿

 

If to Stephen J. Mueller:

16640 Bartizan Dr.



17

--------------------------------------------------------------------------------

 

﻿

Wildwood, MO 63038

﻿

Email: smueller@mountsnow.com

﻿

 

If to Richard K. Deutsch:

P.O. Box 445

﻿

West Dover, VT 05356

﻿

Email: ddeutsch@mountsnow.com

﻿

 

If to Investor:

CAP 1 LLC

﻿

655 Madison Avenue

﻿

New York, NY 10065

﻿

Facsimile: 212-317-4169

﻿

Email:  rh@srllc.com

﻿

Attention: Rory Held

﻿

 

with a copy to (which shall not constitute notice):

Norton Rose Fulbright US LLP

﻿

1301 Avenue of the Americas

﻿

New York, NY 10019 - 6022

﻿

Facsimile: 212-541-5369

﻿

Email: frank.vellucci@nortonrosefulbright.com

﻿

Attention: Frank S. Vellucci

﻿

 

﻿

Interpretation

.  For purposes of this Agreement,  the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation”;
 the word “or” is not exclusive; and  the words “herein,” “hereof,” “hereby,”
“hereto” and “hereunder” refer to this Agreement as a whole.  The definitions
given for any defined terms in this Agreement shall apply equally to both the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  Unless the context  otherwise requires, references herein: (x) to
Articles, Sections, and Exhibits mean the Articles and Sections of, and Exhibits
attached to, this Agreement; (y) to an agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof and
(z) to a statute means such statute as amended from time to time and includes
any successor legislation thereto and any regulations promulgated
thereunder.  This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.  The Exhibits referred to
herein shall be construed with, and as an integral part of, this Agreement to
the same extent as if they were set forth verbatim herein.

Headings

.  The headings in this Agreement are for reference only and shall not affect
the interpretation of this Agreement.

Severability

.  If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.  Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Entire Agreement

.  This Agreement, the Voting Agreement, the Registration Rights Agreements and
the Organizational Documents constitute the sole and entire agreement of the
parties with respect to the subject matter contained herein and therein, and
supersede all prior and



18

--------------------------------------------------------------------------------

 

contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter, including the Original Stockholders’
Agreement.  In the event of any inconsistency or conflict between this Agreement
and any Organizational Document, the Stockholders and the Company shall, to the
extent permitted by Applicable Law, amend such Organizational Document to comply
with the terms of this Agreement.

Successors and Assigns

.  Subject to the provisions of Section 3.01(d), this Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  No party may assign all or any portion of its
rights or obligations under this Agreement (except to the extent permitted by
Section 3.01(d)) without the prior written consent of all of the parties hereto.

No Third-party Beneficiaries

.  This Agreement is for the sole benefit of the parties hereto and their
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

Amendment and Modification; Waiver

.  This Agreement may only be amended, modified or supplemented by an agreement
in writing signed by each party hereto.  No waiver by any party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the party so waiving.  No waiver by any party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver.  No failure to exercise, or
delay in exercising, any right, remedy, power or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

Governing Law;  Submission to Jurisdiction; Waiver of Jury Trial

.  This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction).

ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW
YORK IN EACH CASE LOCATED IN THE CITY OF NEW YORK AND COUNTY OF MANHATTAN, AND
EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN
ANY SUCH SUIT, ACTION OR PROCEEDING.  SERVICE OF PROCESS, SUMMONS, NOTICE OR
OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN
ANY SUCH COURT.  THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY



19

--------------------------------------------------------------------------------

 

WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.11.  

Equitable Remedies

.  Each party hereto acknowledges that the other parties hereto would be
irreparably damaged in the event of a breach or threatened breach by such party
of any of its obligations under this Agreement and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
each of the other parties hereto shall, in addition to any and all other rights
and remedies that may be available to them in respect of such breach, be
entitled to seek an injunction from a court of competent jurisdiction (without
any requirement to post bond) granting such parties specific performance by such
party of its obligations under this Agreement.  In the event that any party
files a suit to enforce the covenants contained in this Agreement (or obtain any
other remedy in respect of any breach thereof), the prevailing party in the suit
shall be entitled to receive in addition to all other damages to which it may be
entitled, the costs incurred by such party in conduction the suit, including
reasonable attorney’s fees and expenses.

Counterparts

.  This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall be deemed to be one and the same
agreement.  A signed copy of this Agreement delivered by facsimile, email or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

No Agreement as Director or Officer

.  Each Stockholder is entering into this Agreement as a stockholder of the
Company and makes no agreement or understanding in this Agreement in such
Stockholder’s capacity as a Director or officer of the Company or any of its
Subsidiaries, and nothing in this Agreement:  will limit or affect any actions
or omissions taken by any Stockholder as such a Director or officer, and no such
actions or omissions shall be deemed a breach of this Agreement or  will be
construed to prohibit, limit or restrict any Stockholder from exercising his or
her fiduciary duties as an officer or Director to the Company or its
stockholders.

[SIGNATURE PAGE FOLLOWS]  





20

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

﻿

﻿

Peak Resorts, Inc.

 

 

By:  /s/ Christopher J. Bub

Name: Christopher J. Bub

Title:  Vice President and Chief Financial Officer

﻿

/s/ Timothy D. Boyd

Timothy D. Boyd

﻿

﻿

/s/ Stephen J. Mueller

Stephen J. Mueller

﻿

﻿

/s/ Richard K. Deutsch

Richard K. Deutsch

﻿

﻿

CAP 1 LLC

﻿

By:  /s/ David Sackler

Name:  David Sackler

Title:  President

﻿

 

21

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Joinder Agreement

Reference is hereby made to the Amended and Restated Stockholders’ Agreement,
dated as of ___________, (as amended from time to time, the “Stockholders
Agreement”), among Timothy D. Boyd, Stephen J. Mueller, Richard K. Deutsch, Peak
Resorts, Inc., a Missouri corporation, and CAP 1 LLC, a Delaware limited
liability company.  Pursuant to and in accordance with Section 3.01(d) of the
Stockholders’ Agreement, the undersigned hereby agrees that upon the execution
of this Joinder Agreement, it shall (a) become a party, as a Stockholder, to the
Stockholders’ Agreement, (b) subject to the provisions of Section 3.01(d) of the
Stockholders’ Agreement, be subject to and bound by all of the covenants, terms
and conditions of the Stockholders’ Agreement, and (c) be deemed to be a
Stockholder for all purposes thereof.

The undersigned hereby makes the representations and warranties set forth in
Article V as of the date hereof.

Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Stockholders’ Agreement.

[SIGNATURE PAGE FOLLOWS]  





A-1

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
[DATE].

﻿

[TRANSFEREE STOCKHOLDER]

 

 

﻿

 

 

 

﻿

By: 

﻿

Name: 

﻿

Title: 

﻿

 

A-2

--------------------------------------------------------------------------------

 

 

EXHIBIT B

Shares

﻿

 

Shareholder Name and Address

Number of Shares

﻿

 

Richard Deutsch

483,400

PO Box 20 Valley View Rd.

 

West Dover, VT 05356

 

﻿

 

Melissa K. Boyd, Trustee of the Timothy D. Boyd 2011 Family Trust u/t/a dated
January 28, 2011

221,900

17406 Hidden Valley Drive

 

Wildwood, MO 63025

 

﻿

 

Melissa K. Boyd, Trustee of the Melissa K. Boyd Revocable Trust u/t/a August 27,
1996

302,400

17406 Hidden Valley Drive

 

Wildwood, MO 63025

 

﻿

 

Timothy D. Boyd, Trustee of the Timothy D. Boyd Revocable Trust u/t/a dated
August 27, 1996

750,000

17406 Hidden Valley Drive

 

Wildwood, MO 63025

 

﻿

 

Stephen J. Mueller and Beth R. Mueller, Trustees of the Stephen J. Mueller
Revocable Living Trust u/t/a dated October 5, 2012, as amended

489,100

16640 Bartizan Drive

 

Wildwood, MO 63038

 

﻿

 

CAP 1 LLC and Affiliates

2,026,500 shares of Common Stock;

655 Madison Avenue

 

New York, NY 10065

40,000 shares of Series A Preferred Stock;

﻿

 

﻿

Warrant Certificate No. 1 dated as of November 2, 2016 exercisable for 1,538,462
shares of Common Stock at an exercise price of $6.50 per share;

﻿

 

﻿

Warrant Certificate No. 2 dated as of November 2, 2016 exercisable for 625,000
shares of Common Stock at an exercise price of $8.00 per share;

﻿

 

﻿

 

﻿

 



B-1

--------------------------------------------------------------------------------

 

Cap 1 LLC and Affiliates (cont.)

Warrant Certificate No. 3 dated as of November 2, 2016 exercisable for 555,556
shares of Common Stock at an exercise price of $9.00 per share;

﻿

 

﻿

Warrant Certificate No. 4 dated as of November 21, 2018 exercisable for
1,538,462 shares of Common Stock at an exercise price of $6.50 per share;

﻿

 

﻿

Warrant Certificate No. 5 dated as of November 21, 2018 exercisable for 625,000
shares of Common Stock at an exercise price of $8.00 per share;

﻿

 

﻿

Warrant Certificate No. 6 dated as of November 21, 2018 exercisable for 555,556
shares of Common Stock at an exercise price of $9.00 per share;

﻿

 

﻿

Warrant Certificate No. 7 dated as of November 21, 2018 exercisable for
1,750,000 shares of Common Stock at an exercise price of $10.00 per share.

﻿

 

﻿

Additional Warrant, as defined in the Credit Agreement, exercisable for 666,667
shares of Common Stock at an exercise price of $7.50 per share, as may be issued
pursuant to Section 2.08 of the Credit Agreement.

﻿



A-2

--------------------------------------------------------------------------------